Citation Nr: 1622790	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for severe muscle pain, to include as due to undiagnosed illness.

2.  Entitlement to service connection for neurological syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for abnormal weight loss, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for left ankle condition with swelling, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013, the Board remanded the appeal for further evidentiary development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

For the following reasons, the Board finds that a remand is warranted to ensure compliance with the Board's December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2013 remand, the Board indicated that it was unable to determine if the Veteran served in the Southwest Asia theater of operations based on the evidence currently of record.  Hence, the Board remanded the appeal to obtain the Veteran's service personnel records.  As noted by the Veteran and his representative, the AOJ associated another Veteran's personnel records with the Veteran's claims file.  Those records have been removed from the Veterans VBMS file.  As the basis for the finding that the Veteran did not serve in the Southwest Asia theater of operations appears to have been based on these service personnel records of a different veteran, a remand is warranted to obtain the service personnel records of this Veteran.  The Board also notes that the February 2014 VA examiner wrote, "Service in SW Asia is confirmed and the Veteran spent 116 days in country."  The AOJ should address this statement when readjudicating the claims.

Additionally, the Board remanded the appeal to obtain an addendum opinion for the Veteran's claimed disabilities.  However, the February 2014 VA examination only addressed joint pain and gastrointestinal symptoms, and not the issues currently on appeal.  Thus, a remand is warranted for a new VA examination as to the etiology of the disabilities for which the Veteran is claiming service connection on this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete personnel file, to include any and all documents relating to his deployment to Southwest Asia, and associate them with the claims file.  Comment on the statement by the February 2014 VA examiner that, "Service in SW Asia is confirmed and the Veteran spent 116 days in country."  All actions to obtain the requested records should be fully documented in the claims file and if these records cannot be obtained, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the March 2012 examiner (or a suitable substitute) review the claims file and offer an addendum opinion.  The examiner should indicate on the addendum opinion that the claims file was reviewed.

The examiner should indicate all diagnosed disorders relating to the claims on appeal.

As to any diagnosed disorder, the examiner should indicate whether such disorder is related to or had its onset in service.

Any symptoms that have not been attributed to a known clinical diagnosis should be noted separately.
 
A detailed rationale should be given for all opinions expressed.

3.  After completion of the requested development as outlined above, readjudicate the claims.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




